REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Claims
Claims 1-20 are allowed. 
Reasons for Allowance
The following is a statement of reasons for allowance:  
No prior art is found to teach the claimed invention.  The currently claimed invention is similar to that of parent Application 14/617,761, now US Patent 10,357,602.  However, the current Application claims a moveable delivery mechanism that moves the medication container from the transport device to a docking station, whereas the parent patent recites a delivery mechanism that fluidly couples the medication container to a docking station.  Examiner determines that the current delivery mechanism is not obvious over the patented delivery mechanism.
Relevant reference Meek, Jr. et al. (US 2006/0125356) discloses a system for dispensing medication to patients, wherein the system comprises a transport device (cart 10), a housing (drawer 40) for containing medications, wherein the housing has an information element (e.g., [0035]) that identifies  the medication and/or the patient.  Meek does not explicitly disclose a drive mechanism for moving the transport device or a delivery mechanism that can move the medication container from the transport device to a docking station.
Felder et al. (US 2003/0165373) teaches a pick-up and delivery system having a transport device (e.g. robot 702), a drive mechanism configured to move the transport device (e.g. [0096]), a container (e.g. pallet 710), and a delivery mechanism (e.g. shelf 706).  Felder also does not teach that the delivery mechanism moves the medication container from the transport device to a docking station. Felder’s delivery mechanism is simply a shelf and thus is incapable of moving a container from one device to another device.  Additionally, the container 
Colvin et al. (US 4,869,398) teaches a delivery box (having handles for a user to carry) containing a bag of intravenous fluid, wherein the box has a cutout such that the intravenous fluid can be connected directly to an infusion device through the cutout. Colvin does not teach a transport device that has a drive mechanism. While the delivery box can be interpreted as having a top portion and a bottom portion being latched together, Colvin does not have a mechanism for expelling fluid from the fluid container with verification of the information element. 
Wilkes et al. (US 2003/0140929) teaches an infusion therapy system that has a pharmacy computer (104), a central computer system (108), and a treatment location (106) linked by a network (102) such that drugs in a fluid container (124) from the pharmacy would be delivered and administered to the correct patient. The fluid container would have an information element (barcode 124a) that would be verified (e.g. [0063]) before a mechanism (120a) expels the fluid and infuses it into a patient. However, Wilkes does not teach a transport device having a drive mechanism or a housing having the claimed details to enclose the fluid container.
Ahlin et al. (US 6,604,019) discloses a system that automatically ejects a medical container into a supply trough that ends at a bin that is identified with a particular patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781
7 September 2021